Citation Nr: 1636464	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-46 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 2011, for the grant of service connection for posttraumatic stress disorder with depressive disorder (PTSD).

2.  Entitlement to increases in the "staged" (30 percent prior to November 2, 2013, and 50 percent from that date) ratings assigned for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance of another or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to December 1972.  The matters of entitlement to an earlier effective date for the grant of service connection for PTSD and to increases in the staged ratings assigned are before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The matter of entitlement to TDIU is before the Board on appeal from a December 2015 rating decision by the Denver RO.  The matter of entitlement to SMP is before the Board on appeal from a February 2010 rating decision by the St. Paul, Minnesota, RO.  The Veteran's file is now in the jurisdiction of the Denver RO.  

In January 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing the Veteran's attorney requested, and was granted, a 30-day abeyance period for the submission of additional evidence.  The abeyance period has lapsed; no additional evidence was received.

Issues alleging clear and unmistakable error (CUE) in a prior rating decision (see Hearing Transcript, page 10) and seeking to reopen a claim of service connection for cocaine abuse were raised at the January 2016 Board hearing (see Hearing Transcript, page 22); they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues seeking increases in the staged ratings for PTSD, TDIU, and SMP are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim seeking service connection for PTSD was received on April 22, 2011.


CONCLUSION OF LAW

An effective date earlier than April 22, 2011, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155(b) (2014), 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing effective dates of awards, and of what would warrant an earlier effective date, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant -type notice deficiency has not been alleged.

Also at the January 2016 hearing, the Veteran's attorney raised the matter of an unfulfilled (Freedom of Information Act (FOIA) request for the Veteran's claims file.  In June 2016 correspondence, after being notified that the FOIA request would be honored, the Veteran stated that he did not want the request filled and requested that the Board make an immediate decision on his appeal.  In subsequent correspondence, the Veteran's attorney stated that he had access to the Veteran's electronic file, and did not need for the FOIA request to be fulfilled.  Consequently, the Board considers the outstanding FOIA request withdrawn, and finds that there is no prejudice to the Veteran in proceeding with a decision at this time. 

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  

The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  See generally 38 C.F.R. § 3.159 (c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

Under the version of 38 C.F.R. § 3.155 in effect during the time under consideration, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  

In January 2009, the Veteran submitted VA Form 21-526, Veteran's Application for Compensation and/or Pension.  In Part A, Section 1, at 1, the claimant is directed to indicate whether they are applying for compensation, non-service-connected (NSC) pension, or both.  The Veteran checked the box indicating that he was only applying for pension.  The instructions state that the claimant is to complete Parts B and C if compensation (i.e., service connection) benefits are sought.  If pension benefits are sought, claimants are to complete Parts C and D.  Part B is entirely absent from the Form submitted to VA; Parts C and D were completed.  In Part D, the Veteran lists his disabilities as major depression, hallucinations, and low energy.  The accompanying cover letter from the Veteran's then-representative identified the Form as "21-526-NSC Pension."  

A medical examination report associated with a claim for Social Security Administration (SSA) benefits was included with the January 2009 application.  That report described the Veteran's disability as major depression with psychotic features and anxiety disorder not otherwise specified (NOS) that has not responded to medication.  None of the January 2009 evidence refers to PTSD or to the Veteran's active service.  

Veterans Claims Assistance Act (VCAA) notice sent to the Veteran in March 2009 identified the claim as entitlement to NSC pension.  The Veteran's response was received that same month; he did not object as to how his claim was characterized.  In an accompanying statement, he described symptoms of psychiatric and physiologic disability; there was no reference to PTSD or active service.

On May 2009 VA examination for NSC pension, the diagnoses were cocaine abuse, mood disorder NOS, and personality disorder NOS; PTSD is not mentioned.  The Veteran's military experiences were discussed, but there was no expression of intent to seek service connection benefits for psychiatric disability on such basis.  

A September 2009 rating decision granted the Veteran NSC pension.  On October 19, 2009, he submitted a claim for SMP based on physical impairment, panic attacks, and anxiety.  On October 22, 2009, the Veteran contacted VA by telephone to request SMP based on the need for aid and attendance of another.  November 2009 VCAA noticed identified the claim as entitlement to SMP; in his response that same month, the Veteran raised no objection to the characterization of the claim.  On VA examination for SMP, the examiner noted the relevant disabilities to be degenerative joint disease and osteoarthritis; no psychiatric disability was noted.  In his April 2010 notice of disagreement (NOD) with the February 2010 rating decision denying entitlement to SMP, the Veteran reported that he was receiving VA treatment for depression and anxiety.  None of the cited evidence refers to PTSD or to active military service.  

In his November 2010 substantive appeal with the denial of SMP, the Veteran stated that he was receiving treatment for PTSD, anxiety, and depression.  The Veteran also noted that he has physical disability related to shell fragments in his left shoulder; May 1974 correspondence from the Veteran indicates that he was shot in April 1974 (following separation from active service).  He did not indicate that he had psychiatric disability related to service or that he intended to seek service connection on such basis.  

In a July 2014 NOD, the Veteran's attorney stated that the Veteran first filed a claim of service connection based on psychiatric disability in January 2009.  In June 2015 correspondence to his Congressional Representative, the Veteran asserted that he first filed a claim of service connection for PTSD in 2010.  During the January 2016 Board hearing, the Veteran's attorney argued that the Veteran submitted a 2008 claim for NSC pension benefits that was also an informal claim of service connection for psychiatric disability.  In March 2016 correspondence, the Veteran's attorney argued that the Veteran asserted a claim of service connection for PTSD in a November 2010 substantive appeal (regarding another issue) and that he first asserted such claim on October 22, 2009; the attorney stated that the October 2009 claim was not associated with the record, but is referred to in an April 2010 statement of the case (SOC).  None of these arguments is supported by the record.

The Veteran filed his NSC pension claim in January 2009 and his PTSD claim in April 2011.  To the extent that the Veteran and his attorney assert that these claims were filed in 2008 and 2010, respectively, the Board finds that such assertions are in error (i.e., they are not credible) and are contradicted by the evidence of record, cited above.  

The Board notes the Veteran's attorney's arguments, generally, that the January 2009 application should have been construed as a claim for service-connected benefits, to include the assertion that the Veteran was an unsophisticated applicant who did not understand the distinction between pension and service-connection claims.  As is noted above, the Veteran's January 2009 claim was solely for NSC pension.  The submitted claim form entirely omitted Part B, which is applicable to service-connected disabilities.  There is no indication on that form - or in any accompanying documentation, subsequent medical examinations related to the January 2009 claim, or on pre-April 2011 forms related to his appeal seeking SMP - that the Veteran had a psychiatric disability related to service, or that he intended to seek service-connected compensation benefits on such basis.  The Board finds that there is no evidence supporting the assertion that the January 2009 NSC pension claim was an informal claim for service-connected psychiatric benefits.  (To the extent that it was argued that there is CUE in the September 2009 rating decision granting NSC pension (and not service-connection benefits), that matter has been referred to the AOJ and is not before the Board at this time.)  

As for the Veteran's attorney's argument that there is an October 22, 2009, claim missing from the record (that he asserts presents a claim of service-connection for PTSD), that argument is contradicted by the evidence of record, which shows a claim for SMP by telephone on that date (and in writing two days prior); neither October 2009 claim references a connection between the disabilities underlying the need for SMP and the Veteran's active service.   

The Board acknowledges that the Veteran's November 2010 substantive appeal (on another issue) references a diagnosis of PTSD.  However, there is no indication on that form that the PTSD is related to service.  The Veteran's military personnel records do not reflect that he served in combat.  While the form does note residuals of a gunshot wound, evidence in the record indicates that he sustained a gunshot wound in April 1974, following his separation from active service.  (See, e.g., May 1974 correspondence.)  Furthermore, there is no indication on that form that the Veteran intended to claim service connection for any of the disabilities described therein.  

In short, under the governing regulations in effect at the relevant time, any claim for VA benefits "must identify the benefit sought."  38 C.F.R. § 3.155 (2014).  While evidence submitted prior to April 22, 2011, does refer to psychiatric disability, to include PTSD, it was submitted in conjunction with a claim for NSC pension.  The Board finds that there is no indication that the Veteran was seeking service connection benefits for PTSD prior to April 22, 2011.  

To the extent that the Veteran asserts that he is entitled to an earlier effective date based on the date his PTSD was diagnosed, (see, e.g., May 2015 correspondence to the Veteran's Congressional Representative), an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Demonstrating that entitlement existed prior to the date the claim was received does not, as a matter of law, establish entitlement to an earlier effective date.  38 C.F.R. § 3.400(b)(2).  

In summary, the Veteran's claim of service connection for PTSD was received on April 22, 2011.  The Board finds that no formal or informal claim for such benefit was received prior to that date.  Therefore, the Board finds that entitlement to an effective date prior to April 22, 2011, is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to April 22, 2011, for the grant of service connection for PTSD is denied.


REMAND

As a preliminary matter, the Board notes the assertion by the Veteran's attorney, in March 2016 correspondence, that he was not provided with a hearing regarding the issue of SMP.  However, the January 2016 Board hearing transcript indicates that opportunity for testimony on this issue was provided at that time.  (See, e.g., page 2 (noting that SMP was an issue before the Board); pages 3-4 (noting the evidentiary requirements to establish entitlement to SMP); page 4 (attorney setting aside SMP for later discussion); page 34 (attorney noting that requirements for pension were previously discussed and concluding that there were no further questions for the Veteran); and page 47 (Veteran declining to add anything further to the record.)  Consequently, the Board finds that there is no outstanding request for a Board hearing with request to SMP.

In September 2009, the Veteran submitted evidence that he was receiving SSA disability benefits.  In the October 2015 substantive appeal (with respect to the rating assigned for PTSD, to include TDIU), he asserted that they were relevant to the claims remaining at issue.  Such records are pertinent (and may be critical) evidence, and must (if available) be secured.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran has asserted, in support of the claims remaining on appeal, that he is unemployable and has not worked since 2008 or 2009.  (See, e.g., January 2016 Hearing Transcript, page 23 (denying employment since 2009, to include on a part-time basis).  However, a review of the record found that in October 2015, he contacted his VA medical clinic to complain that he had not received "the letter he requested from PCP to give to his work regarding eye sight problems [emphasis added]."  Evidence of employment is clearly pertinent to the claims at issue.  On remand, development for all outstanding employment records, to specifically include those related to employment in October 2015, is necessary.  (The Veteran is advised that a governing regulation, 38 C.F.R. §   3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Given the likelihood that above development will result in records pertinent to the issues remaining on appeal, the Board finds that additional VA psychiatric and SMP examinations are warranted.  The Board also finds that a vocational assessment is necessary to determine whether training for employment within the Veteran's physical capability (in light of his service-connected disabilities) is feasible given his education/experience.

Finally, the record indicates that the Veteran receives on-going treatment for service- connected and non-service-connected disabilities.  Records of such treatment are clearly pertinent (and may be critical) evidence in claims for increase and SMP (and VA records are constructively of record, and must be secured for the record).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain from SSA all documents, decisions, and medical evidence considered pertaining to any claim the Veteran has made for SSA disability benefits.

2.  The AOJ should secure for the record all records of VA treatment the Veteran has received (that are not already associated with the record.)  The AOJ should also ask him to provide releases for VA to obtain all pertinent private treatment records.  The AOJ should secure complete records from the providers identified.  If any records are unavailable the reason should be noted in the record, and the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should provide the Veteran with VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits and request that he complete such form with respect to every employer from April 2011 on, to include the employer referred to in the October 2015 VA treatment record (noting request for employer note regarding an eye condition).  If he does not submit such forms upon being so advised, the claims must be further processed as abandoned under 38 C.F.R. § 3.158 (a).

4.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  

The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of prior noted PTSD symptoms.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 50 percent (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  If a symptom is noted present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

The examiner should also resolve, to the extent possible, any discrepancies in the relevant psychiatric diagnoses previously noted in the record (to include PTSD, depression, anxiety, mood disorder, personality disorder, and cocaine abuse) and specifically comment on any discrepancies between the psychiatric disability picture presented by VA examination reports and lay statements and that portrayed by VA treatment records.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

5.  The AOJ should also forward the Veteran's record to a VA vocational specialist for review and an advisory opinion regarding the types of employment, consistent with the Veteran's education and occupational experience, if any, that remain feasible despite the manifestations and functional impairment associated with his service connected disabilities, as found on VA examination and noted in evaluation/treatment records, and the types of employment that would be precluded by his service-connected disabilities.  The opinion must include rationale that cites to supporting factual data.

6.  The AOJ should arrange for the Veteran to undergo a VA SMP aid and attendance/housebound examination.  All indicated studies should be performed.  The claims file, to include this Remand, should be reviewed by the examiner.

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of regular aid and attendance from another individual.  The criteria in the applicable regulations should be addressed, including a determination regarding whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; needs frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; is unable to attend to the wants of nature; or has incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers from the daily environment. 

(b)  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities, whether he is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

(c)  In providing the opinions requested in (a) and (b), above, the examiner should fully describe any and all functional impairment produced by all currently diagnosed disabilities. 

Complete rationale should be included with all opinions.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resort to mere speculation, the examiner should so state, and explain why an opinion cannot be offered without resort to speculation (as merely stating so would not suffice).

7.  The AOJ should then review the record, ensure all development sought is completed, and readjudicate (under 38 C.F.R. § 3.158 (a) if applicable) the claims remaining on appeal.  If any remain denied (or are dismissed as abandoned), the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his attorney opportunity to respond.  [If the Veteran does not complete the employment form as requested, and the AOJ determines that 38 C.F.R. § 3.158 (a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


